                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

  UNITED STATES OF AMERICA

  v.                                                           Docket No. 1:18-CR-11
                                                               JUDGE MATTICE
  JERRY WAYNE WILKERSON,                                       MAGISTRATE JUDGE STEGER
  MICHAEL CHATFIELD,
  KASEY NICHOLSON,
  BILLY HINDMON, and
  JAYSON MONTGOMERY
         Defendants.


   DEFENDANT MICHAEL CHATFIELD’S MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS FOR
             RELEVANT AND ADMISSIBLE DOCUMENTS FROM THIRD PARTIES


         Comes now the Defendant, Michael Chatfield, by and through undersigned counsel and

  hereby moves this Honorable Court for the entry of an Order directing the issuance of

  subpoenas for documents to third parties pursuant to Rule 17(c) of the Federal Rules of

  Criminal Procedure to produce the documents in court before trial.

         In support of this motion, Mr. Chatfield avers:

         1. Mr. Chatfield is charged, along with four co-defendants, in a 179 count indictment

             alleging a number of crimes to include a conspiracy to commit health care fraud,

             health care fraud, wire fraud, mail fraud, violations of the anti-kickback statute,

             aggravated identity theft, and money laundering.

         2. All the counts against Mr. Chatfield arise out of his alleged participation in the

             marketing of compounded topical creams that were prescribed by licensed medical

             providers and filled by compounding pharmacies. These compounding pharmacies

                                     Page 1 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 1 of 7 PageID #: 437
           submitted claims to numerous private insurance companies and Tricare for the cost

           of the creams.

        3. A critical component of the superseding indictment’s alleged scheme to defraud is

           the allegation that it is unlawful and deceptive for the defendants not to reveal to

           the health insurance providers or Tricare that they were receiving a commission

           based upon a percentage of the amount that the pharmacy was able to bill the

           health insurance provider or Tricare for such prescriptions and the defendants knew

           it was unlawful and deceptive to receive such a commission. [Doc. 65, Second

           Superseding Indictment ¶. 11] (“The defendant’s executed the scheme, in part, as

           follows by: …concealing that the defendants were receiving a commission based

           upon a percentage of the amount that the pharmacy was able to bill the health

           insurance provider for such prescriptions…”).

        4. Another critical component of the second superseding indictment’s alleged scheme

           to defraud is that the health care professionals who signed the prescriptions at issue

           in this case did not fully examine or treat the customers prior to prescribing the

           compounded drugs. [Id., ¶. 16] (“It was further part of the scheme to defraud that

           the defendants did not reveal to the private health insurance providers or Tricare

           that … the health care professionals employed by defendant Jerry Wayne Wilkerson

           had not fully examined and treated the customers prior to prescribing the

           compounded drugs.”).




                                     Page 2 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 2 of 7 PageID #: 438
        5. Further, the indictment alleges that, as part of the scheme, patients were not

           required to pay co-payments. [Id., ¶2] (“The customers rarely paid a co-pay for the

           creams they received[.]”).

        6. Thus, access to documentation that rebuts these critical components of the

           prosecution’s alleged scheme to defraud or puts those allegations into a context

           that explains that Mr. Chatfield would have no reason to believe that his actions

           were illegal is critical to his defense.

        7. Rule 17(c) of the Federal Rules of Criminal Procedure governs subpoenas for

           documents and provides that the “court may direct the witness to produce the

           designated items in court before trial or before they are to be offered in evidence.

           When the items arrive the court may permit the parties and their attorneys to

           inspect all or part of them.”

        8. This motion seeks an order authorizing the issuance of such subpoenas to third

           parties for the production of documents prior to trial. Specifically, it seeks court

           authorization to issue subpoenas to private insurance companies and Tricare to

           require production of documents relating to records obtained by those companies

           from the health care providers who prescribed the compounded medication at issue

           in this case and documents relating to a review of those records by such companies.

        9. This motion further seeks court authorization to issue subpoenas to pharmacy

           benefit management companies which managed pharmacy benefit programs for the

           private health insurance companies and Tricare for their contracts with relevant




                                     Page 3 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 3 of 7 PageID #: 439
             compounding pharmacies during the time frame covered by the indictment and

             their Pharmacy Benefit Manuals during the relevant time period.

         10. The showing that is necessary for the court to order production of documents in

             advance of trial was established in the seminal case of United States v. Nixon, 418

             U.S. 683 (1974). This case establishes a four prong test, the moving party must meet:

             “(1) the documents are evidentiary and relevant; (2) that they are not otherwise

             procurable reasonably in advance of trial by the exercise of due diligence; (3) that

             the party cannot properly prepare for trial without such production and inspection

             in advance of trial and that the failure to obtain such inspection may tend

             unreasonably to delay the trial; and (4) that the application is made in good faith

             and is not intended as a general ‘fishing expedition.’” Id. 418 U.S. at 699-700.

         For the foregoing reasons, and those more fully set forth in the accompanying

  memorandum in support of this motion, the Nixon standard has been met in this case and this

  Court should issue an order permitting the issuance of the following subpoenas duces tecum

  sought for production prior to trial:

     1. Blue Cross Blue Shield of Tennessee

         Records obtained by Blue Cross Blue Shield of Tennessee from Candace Michele Craven
         (NPI # 1114258746) in connection with the request for medical records from Candace
         Michelle Craven by BCBST relating to her prescriptions of compounded topical creams.

         Records obtained by BSBST from Toni Dobson (NPI # 1760897854) in connection to the
         request for medical records from Toni Dobson by BCBST relating to her prescriptions of
         compounded topical creams.

         All records obtained by BCBST from Suzy Vergot (NPI # 1669413415) in connection to
         the request for medical records from Suzy Vergot by BCBST relating to her prescriptions
         of compounded topical creams.


                                     Page 4 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 4 of 7 PageID #: 440
        All documents relating to the referral of Candace Michelle Craven by Jeff Campbell,
        BCBST Corporate Pharmacy Director, to the BCBST Clinical Risk Committee.

        All documents collected and created during BCBST’s audits of Candace Michelle Craven,
        Toni Dobson, and Suzy Vergot.

        The documents collected and created by BCBST Clinical Risk Committee’s review of
        Candace Michelle Craven.

        All documents relating to the referral of Willow Pharmacy to Express Scripts, Inc., by Jeff
        Campbell, BCBST Corporate Pharmacy Director.

     2. Express Scripts

        Pharmacy Benefits Manual – 2014

        Pharmacy Benefits Manual – 2015

        Pharmacy Benefits Manual – 2016

        Contracts between Express Scripts and Soothe Pharmacy and Florida Pharmacy
        Solutions that were in effect between March 2014 and June 2016.

     3. CVS Caremark

        Pharmacy Benefits Manual – 2014

        Pharmacy Benefits Manual – 2015

        Pharmacy Benefits Manual – 2016

        Contracts between CVS Caremark and Willow Pharmacy, Central Rexall Pharmacy,
        Soothe Pharmacy, and Florida Pharmacy Solutions that were in effect between March
        2014 and June 2016.

     4. OptumRx

        Pharmacy Benefits Manual – 2014

        CatamaranRx’s Benefits Manual – 2014

        Pharmacy Benefits Manual – 2015


                                     Page 5 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 5 of 7 PageID #: 441
         CatamaranRx’s Benefits Manual – 2015

         Pharmacy Benefits Manual – 2016

         Contracts between OptumRx and Willow Pharmacy, Central Rexall Pharmacy, Soothe
         Pharmacy, and Florida Pharmacy Solutions that were in effect between March 2014 and
         June 2016.

         Contracts between CatamaranRx and Willow Pharmacy, Central Rexall Pharmacy,
         Soothe Pharmacy, and Florida Pharmacy Solutions that were in effect between March
         2014 and June 2016.


  Mr. Chatfield further requests that the Court order the records to be produced within

  approximately twenty days after issuance of the subpoena at a date, time, place, and manner

  deemed appropriate by the Court.

         Respectfully submitted this 28th day of May, 2019.

                                                     s/ David M. Eldridge
                                                     DAVID M. ELDRIDGE (BPR # 012408)
                                                     ZACHARY R. WALDEN (BPR #035376)
                                                     ELDRIDGE & BLAKNEY, P.C.
                                                     The Cherokee Building
                                                     400 West Church Avenue, Suite 101
                                                     Knoxville, Tennessee 37902
                                                     (865) 544-2010

                                                     Attorneys for Michael Chatfield




                                     Page 6 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 6 of 7 PageID #: 442
                                       CERTIFICATE OF SERVICE



            I hereby certify that a copy of the foregoing pleading was filed electronically. Notice of
  this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
  on the electronic filing receipt. Parties may access this filing through the Court’s electronic filing
  system.

         This 28th day of May, 2019.

                                                        s/ David M. Eldridge
                                                        DAVID M. ELDRIDGE




                                     Page 7 of 7
                     MOTION FOR ISSUANCE OF RULE 17(C) SUBPOENAS
Case 1:18-cr-00011-HSM-CHS Document 100 Filed 05/28/19 Page 7 of 7 PageID #: 443
